 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN JOSE DIVISION
11
      UNITED STATES OF AMERICA,                           Case No. 19-cr-00239 EJD (NC)
12
                       Plaintiff,                         DETENTION ORDER
13
               v.                                         Hearing: August 1, 2019
14
      JUSTIN JAMES LOOMIS,
15
                       Defendant.
16
17
18          In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on August 1,
19 2019, held a detention or release hearing for defendant Justin James Loomis. The Court
20 concluded that Loomis must be detained as a risk of danger to the community.
21          Loomis is charged in this case by indictment for being a felon in possession of a
22 firearm in violation of 18 U.S.C. § 922(g)(1), a felony. Loomis first appeared and was
23 arraigned on July 29. He is presumed innocent of the charge and nothing in this order may
24 be construed as evidence of his guilt. He appeared at the hearing with his counsel, AFPD
25 Robert Carlin. Loomis was advised of his rights and was advised that he may appeal this
26 detention order to the trial judge.
27          Both parties presented their factual assertions by proffer. The parties and the Court
28 were assisted by a pre-bail report prepared by Pretrial Services dated August 1. Pretrial
 1 Services recommended detention.
 2          Based on the information presented to the Court and considering all the factors set
 3 forth in 18 U.S.C. § 3142(g), the Court determines that the prosecution has shown by more
 4 than clear and convincing that there is no combination of conditions that will reasonably
 5 assure the safety of the community. The facts underlying this conclusion are the lengthy
 6 criminal conviction record of Mr. Loomis, including in the last 5 years felony burglary,
 7 felony vehicle theft, three misdemeanor drug convictions, and four community supervision
 8 violations. As to risk of non-appearance, the Court concludes that a combination of
 9 conditions could be imposed to mitigate the risk of non-appearance.
10          The defendant is committed to the custody of the Attorney General or his designated
11 representative for confinement in a corrections facility separate, to the extent practicable,
12 from persons awaiting or serving sentences or being held in custody pending appeal. The
13 defendant must be afforded a reasonable opportunity for private consultation with defense
14 counsel. On order of a court of the United States or on the request of an attorney for the
15 Government, the person in charge of the corrections facility must deliver the defendant to a
16 United States Marshal for the purpose of an appearance in connection with a court
17 proceeding.
18         IT IS SO ORDERED.
19         Date: August 5, 2019                      _________________________
                                                      Nathanael M. Cousins
20                                                    United States Magistrate Judge
21
22
23
24
25
26
27
28
                                                     2
